Exhibit 10.11

 



AMREP CORPORATION

Executive Incentive Compensation Program

For the Twelve Months ended April 30, 2014

 



 



Executive: Rory Burke Group: MEDIA SERVICES     Business Unit: PALM COAST DATA &
FULCIRCLE     Position: Chief Operating Officer





 



Annual Salary: $263,500



 



  Minimum Goal           Operating Income $3,801,000 $5,575,000   Related
Incentive Amount    $0 $27,668           Net Revenue $54,527,000 $58,318,000  
Related Incentive Amount     $0 $11,857        



  

1.Incentive Calculation. Incentives attributable to the Operating Income and Net
Revenue Goals will be determined as follows: If the Goal achievement is less
than Minimum, the Incentive amount will be zero. If the Goal achievement is
between Minimum and Goal, the Incentive amount will be determined by
interpolation. If the Operating Income or Net Revenue achievement is over Goal,
the Incentive amount for any Goal that is exceeded will be the Incentive amount
at Goal, plus an amount equal to the Goal amount multiplied by three (3) times
the percentage achievement over one-hundred percent (100%). If Minimum on either
Goal is not attained then the over-Goal multiplier, if applicable, will be one
(1) instead of three (3) for the other Goal.

 

2.Accounting. Operating Income is the Business Unit’s full-year “Earnings Before
Interest and Taxes (EBIT)” determined by generally accepted accounting
principles and the company's accounting policies, excluding pension expense,
amortization of customer contracts, currency translation gains and losses (FX
variance), and both capitalization and amortization of software development
costs. Since generally accepted accounting principles require the accrual of all
expenses applicable to the accounting period in question, all of the Executive's
Incentives will be deductions from Operating Income.

 

3.Acquisitions. Notwithstanding the “Accounting” paragraph, acquisitions closed
during this fiscal year and any cost of funds used to make the acquisitions will
each be disregarded for Incentive calculation purposes.

 

4.Effectiveness. This Plan is not effective until signed by the Executive, the
Chief Financial Officer and the Vice Chairman of AMREP Corporation. This Plan is
not a contract of employment and does not guarantee continued employment for any
period. None of the Incentive amounts specified in this Plan are earned until
April 30 of the year to which the Plan applies. There will be no Incentives paid
for partial-year results upon the voluntary or involuntary termination of the
Executive's employment before fiscal year-end for any reason.

 

5.Company Discretion. AMREP Corporation reserves the right at any time to revise
this Plan or the Incentive amount, if any, actually awarded to the Executive as
a result of its determination, in its sole discretion, of the Executive’s
performance or that a significant change in circumstances or an unusual event
has occurred that was not anticipated when this Plan was signed. Any Incentive
amounts payable shall be the sole responsibility of the Business Unit employing
the Executive. This Plan will be administered by AMREP Corporation, whose
decisions with respect to any aspect hereof, and whose determinations hereunder,
shall be conclusive and not subject to appeal.

 

 



/s/ Rory Burke 8/15/2013    /s/ Peter M. Pizza 9/23/2013 /s/ Theodore J Gaasche
9/19/2013 Rory Burke Date Pete Pizza Date Theodore J Gaasche Date Chief
Operating Officer   Chief Financial Officer   Vice Chairman   Palm Coast Data  
AMREP Corporation   AMREP Corporation  



 

 

 

